DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (US 2007/0250937 A1) and further in view of Saito et al. (US 2001/0044894 A1). 
Re Claim 1, 2 & 3, Ginter teaches a data linkage system comprising: 
a data accumulation system that collects and accumulates data held by an information system; and (Ginter; FIG. 1; Field of Invention, Background, Summary; The embodiment(s) detail a data collection system that manages various types of information.) 
Ginter does not explicitly suggest a control system that manages, as encrypted information, security information required for linking the information system, the security information including access information used by the data accumulation system to connect to the information system, wherein the control system manages the access information in such a manner that the control system periodically checks validity of the access information managed as encrypted information by the control system, by connecting the data accumulation system to the information system using the access information managed by the control system.
However, in analogous art, Saito teaches a control system that manages, as encrypted information, security information required for linking the information system, the security information including access information used by the data accumulation system to connect to the information system,  (Saito; FIG. 1-13; Background, Summary, ¶ [0031]-[0053]; The embodiment(s) detail various types of systems, encrypted information, security information various embodiment(s) of linking various system and the collection of data.) 
wherein the control system manages the access information in such a manner that the control system periodically checks validity of the access information managed as encrypted information by the control system, by connecting the data accumulation system to the information system using the access information managed by the control system. (Saito; FIG. 1-13; Background, Summary, ¶ [0031]-[0053]; The system manages access information, checks the validity of access information and the collection of information.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ginter in view of Saito to manage encrypted data for the reasons of authenticating and managing security information. (Saito Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443